DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 12-21, 28-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (Pub. No.:  US 2015/0371361)
Regarding claims 1, 14-15, 30-35, Kim et al disclose a method of performing intraoperative image registration, the method comprising:
obtaining a first volumetric image dataset pertaining to a subject [see 0045-0046, 0068-0069] by disclosing first medical apparatus 110 generates a first medical image regarding a volume of interest (VOI) of a target in real-time [see 0046];
obtaining a second volumetric image dataset pertaining to the subject [see 0045-0046, 0068-0069] by disclosing second medical apparatus 120 generates a second medical image regarding the VOI of the target in non-real time [see 0051-0052];
processing the first volumetric image dataset to generate a first anatomical surface dataset from the first volumetric image dataset, the first anatomical surface dataset characterizing a first anatomical surface region [see 0071-0075];
processing the second volumetric image dataset to generate a second anatomical surface dataset from the second volumetric image dataset, the second anatomical surface dataset characterizing a second anatomical surface region [see 0071-0075];
receiving input identifying at least three first fiducial points (kidney, a gall bladder, portal veins, hepatic veins, and the IVC, see 0072-0073) associated with the first surface dataset [see 0064-0066, 0071-0073] by disclosing the reference point may be at least one of the objects of the target. The reference point may be an object that may be easily identified in the first medical image and not modified over time. For example, the reference point may be a bone [see 0064] and the object may be at least one of a kidney, a gall bladder, portal veins, hepatic veins, and the IVC [see 0072-0073];
receiving input identifying at least three second fiducial points (kidney, a gall bladder, portal veins, hepatic veins, and the IVC, see 0072-0073) associated with the second surface intraoperatively detecting, with a surface detection subsystem, first intraoperative surface data characterizing a first intraoperatively exposed surface region, wherein the first intraoperatively exposed surface region overlaps with at least a portion of the first anatomical surface region [see 0064-0066, 0071, 0073] by disclosing the reference point may be at least one of the objects of the target [see 0064] The object obtained by the second obtainer 542 may be the same as or different from the object obtained by the first obtainer 541. For example, when an organ of interest is a liver, in general, a diaphragm and IVC may both clearly appear in both the first medical image that is an ultrasound image and the second medical image that is an MR image [see 0073];
intraoperatively detecting, with the surface detection subsystem, second intraoperative surface data characterizing a second intraoperatively exposed surface region, wherein the second intraoperatively exposed surface region overlaps with at least a portion of the second anatomical surface region [see 0073, 0103] by disclosing an object obtained by the first obtainer 541, other than the reference point 12, is referred to as a "first object" and an object obtained by the second obtainer 542, other than the reference point 12, is referred to as a "second object." The second obtainer 542 may obtain the second object that is different from the first object and disposed near the first object. For example, when the first object is a diaphragm, the second object may be a liver. In this case, although the liver and the diaphragm are not the same objects, when the diaphragm is considered as an interface of the liver since the interface of the liver contacts the diaphragm, medical images may be registered by aligning the diaphragm and the liver [see 0073];
obtaining input identifying at least three primary intraoperative fiducial points (kidney, a gall bladder, portal veins, hepatic veins, and the IVC, see 0072-0073) in an intraoperative frame of reference, wherein each primary intraoperative fiducial point corresponds to a respective first fiducial point [see 0071-0073];
obtaining input identifying at least three secondary intraoperative fiducial points (kidney, a gall bladder, portal veins, hepatic veins, and the IVC, see 0072-0073) in the intraoperative frame of reference, wherein each secondary intraoperative fiducial point corresponds to a respective second fiducial point [see 0071-0073];
employing the first fiducial points and the corresponding primary intraoperative fiducial points to perform registration between the first anatomical surface dataset and the first intraoperative surface data, thereby obtaining a first registration transform [see 0071-0072] by disclosing a first obtainer 541 that obtains an object for registration from the first medical image [see 0071];
employing the second fiducial points and the corresponding secondary intraoperative fiducial points to perform registration between the second anatomical surface dataset and the second intraoperative surface data, thereby obtaining a second registration transform [see 0071-0073] by disclosing a second obtainer 542 that obtains an object for registration from the second medical image [see 0071];
employing the first registration transform and the second registration transform to transform the first volumetric image dataset and the second volumetric image dataset into a common frame of reference, thereby obtaining a fused dataset [see 0075-0076] by calculating the transformation relation between the respective coordinate systems of the first and second medical images by using the reference points [see 0075];
generating one or more images based on the fused dataset [see 0059, 0077-0078, 0103] by disclosing each of the respective sectional images of the first and second medical images may be displayed in different areas, or after being combined into a single image [see 0078].

Regarding claim 2, Kim et al disclose wherein at least one of the one or more images is a fused image comprising at least a portion of the first volumetric image dataset and at least a portion of the second volumetric image dataset [see 0073, 0103] by disclosing an object obtained by the first obtainer 541, other than the reference point 12, is referred to as a "first object" and an object obtained by the second obtainer 542, other than the reference point 12, is referred to as a "second object." The second obtainer 542 may obtain the second object that is different from the first object and disposed near the first object. For example, when the first object is a diaphragm, the second object may be a liver. In this case, although the liver and the diaphragm are not the same objects, when the diaphragm is considered as an interface of the liver since the interface of the liver contacts the diaphragm, medical images may be registered by aligning the diaphragm and the liver [see 0073];

Regarding claims 3, 17, Kim et al disclose wherein one or more first regions of the fused image comprises image data associated with the first volumetric image dataset, and one or more second regions of the fused image comprises image data associated with the second volumetric image dataset [see 0077-0078] by disclosing each of the respective sectional images of the first and second medical images may be displayed in different areas, or after being combined into a single image [see 0078]

Regarding claims 4, 18, Kim et al disclose wherein the one or more first regions and the one or more second regions vary with time in the fused image [see 0046] by disclosing when there is a modification or a displacement of an organ due to physical activities of the target, the changes may appear on the first medical image in real-time [see 0046].

Regarding claims 5, 19, Kim et al disclose wherein the one or more first regions and the one or more second regions are user-selectable [see 0089].

Regarding claims 7, 25, Kim et al disclose wherein the first volumetric image dataset and the second volumetric image dataset were obtained using different imaging modalities [see abstract, 0003, 0045] by disclosing a first medical image and a second medical image having a different modality [see abstract]

Regarding claims 12, 28, Kim et al disclose displaying, in at least one of the one or more images [see 0059], navigation information associated with one or more tracked instruments.

Regarding claims 13, 29, Kim et al disclose performing employing the alignment of the first volumetric image dataset and the second volumetric image dataset in the fused dataset to perform a subsequent image registration between the first volumetric image dataset and the second volumetric image dataset [see 0015, 0059, 0090].

Regarding claim 16, Kim et al disclose wherein at least one of the one or more images is a fused image [see 0059, 0077-0078] by disclosing Each of the respective sectional images of the first and second medical images may be displayed in different areas, or after being combined into a single image [see 0078].

Regarding claim 20, Kim et al disclose wherein the first anatomical surface dataset is associated with a bone surface and the second anatomical surface dataset is associated with a skin surface [see 0081] by disclosing the reference point 12 may be a certain bone of the target [see 0081 and fig 4].

Regarding claim 21, Kim et al disclose wherein the first anatomical surface region and the second anatomical surface region are associated with different tissue types [see 0049, 0071-0073].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11, 24, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (Pub. No.:  US 2015/0371361) in view of Casas (Pub. No.:  US 2016/0191887).
Regarding claims 6, 24, Kim et al don’t wherein one or more of the first volumetric image dataset and the second volumetric image dataset were acquired in the absence of the application of fiducial markers onto or within the subject.
Nonetheless, Casas discloses wherein one or more of the first volumetric image dataset and the second volumetric image dataset were acquired in the absence of the application of fiducial markers onto or within the subject [see 0018, 0037, 0088, 0143] by disclosing a markerless registration method may be used [see 0088].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Kim et al and Casas by having one or more of the first volumetric image dataset and the second volumetric image dataset were acquired in the absence of the application of fiducial markers onto or within the subject; to allow for more flexible and quicker registration [see 0018, Casas] and allow for real-time correction of scale of image [see 0143, Casas].

Regarding claims 11, 27, Kim et al don’t disclose wherein said surface detection subsystem is a structured light detection system.
Nonetheless, Casas discloses wherein said surface detection subsystem is a structured light detection system [see 0078].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Kim et al and Casas by using a structured-light 3D scanner; for allowing construction of three-dimensional surface models of the object scanned [see 0078, Casas].

Claims 8-10, 22-23, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (Pub. No.:  US 2015/0371361) in view of Ramamurthy et al (Pub. No.:  US 2006/0030768).
Regarding claims 8, 26, Kim et al don’t disclose wherein the first volumetric image dataset was obtained using computed tomography (CT) and the second volumetric image dataset was obtained using magnetic resonance imaging (MRI).
Nonetheless, Ramamurthy et al disclose wherein the first volumetric image dataset was obtained using computed tomography (CT) and the second volumetric image dataset was obtained using magnetic resonance imaging (MRI) [see 0012-0014].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Kim et al and Ramamurthy et al by having the first volumetric image dataset was obtained using computed tomography (CT) and the second volumetric image dataset was obtained using magnetic resonance imaging (MRI); to allow the comparison of two or more studies to each other and change detection can be used to detect lesions, tumors, cancers, etc. [see 0048, Ramamurthy et al].

Regarding claims 9, 22, Kim et al don’t disclose wherein the first intraoperative surface data and the second intraoperative surface data are acquired at different times during a surgical procedure.
Nonetheless, Ramamurthy et al disclose wherein the first intraoperative surface data and the second intraoperative surface data are acquired at different times during a surgical procedure [see 0012-0013].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Kim et al and Ramamurthy et al by the first intraoperative surface data and the second intraoperative surface data are acquired at different times during a surgical procedure; to enables medical practitioners to compare patient scans taken at a different times using the same or different modalities so that medical practitioners can make better-informed diagnostic, therapy and follow-up decisions in a cost-effective and efficient manner [see 0009-0010, Ramamurthy et al].

Regarding claims 10, 23, Kim et al don’t disclose wherein the first volumetric image dataset is obtained preoperatively, and the second volumetric image dataset is obtained intraoperatively.
Nonetheless, Ramamurthy et al disclose wherein the first volumetric image dataset is obtained preoperatively (by acquiring pre-therapy), and the second volumetric image dataset is obtained intraoperatively (by acquiring ongoing therapy) [see 0015, 0023-0024]
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Kim et al and Ramamurthy by having first volumetric image dataset is obtained preoperatively, and the second volumetric image dataset is obtained intraoperatively; to allow the comparison of two or more studies to each other and change detection can be used to detect lesions, tumors, cancers, etc. [see 0048, Ramamurthy et al].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793